Appeal by the defendant from a judgment of the Supreme Court, Kings County (Delury, J.), rendered February 24, 1989, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Fertig, J.), of that branch of the defendant’s motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the identification testimony was properly admitted. The complainant’s identification of the defendant was spontaneous and was not the result of any police activity (see, People v McCarter, 179 AD2d 780; People v Harris, 171 AD2d 882; People v Whitehead, 154 AD2d 493).
Further, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have reviewed the defendant’s remaining contentions and find them to be unpreserved for appellate review, and, in any event, without merit. Balletta, J. P., Rosenblatt, Miller and O’Brien, JJ., concur.